IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                       NO. AP-77,061

                   FREDERICK WILLIAM VAN HORN, Appellant

                                              v.

                                 THE STATE OF TEXAS

   ON DIRECT APPEAL FROM AN ORDER DENYING A PETITION FOR A
        WRIT OF PROHIBITION FILED IN CAUSE NO. WRIT 1001
               IN THE COUNTY COURT AT LAW NO. 2
                         ELLIS COUNTY

       Per curiam.

                                       OPINION

       This is a direct appeal of the county court at law’s order denying appellant’s

petition for a writ of prohibition in Cause No. WRIT 1001 filed in County Court at Law

No. 2 of Ellis County, styled Frederick William Van Horn v. The State of Texas. Because

the appeal is not properly before this Court, it is dismissed.

Do not publish
Delivered: November 18, 2015